Citation Nr: 1031681	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-21 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to October 
1945.  He was a documented prisoner of war (POW) of the German 
Government from May 1944 to May 1945.  The Veteran died in June 
2005 and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was a former POW.

2.  The Veteran died on June [redacted], 2005 at the age of 83.  The 
certificate of death reported the immediate cause of death as 
cardiopulmonary failure with the underlying cause of death as 
brain metastases.

3.  The medical evidence of record shows that a disorder presumed 
to have been incurred in or aggravated by military service 
contributed substantially or materially to cause the Veteran's 
death.

4.  The claim for entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  A disability presumed to have been incurred in or aggravated 
by service caused or contributed substantially or materially to 
cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.312 (2009).

2.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is 
dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the appellant's claim for 
entitlement to service connection for the cause of the Veteran's 
death as the Board is taking action favorable to the appellant by 
granting service connection for the cause of the Veteran's death.  
As such, this decision poses no risk of prejudice to the 
appellant with respect to this issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  With regard to the DIC issue, as noted 
below, this claim is moot due to the grant of service-connection 
for the cause of the Veteran's death.

Cause of Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In cases where the Veteran is a former POW, several diseases, 
including atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive heart 
failure, arrhythmia), and stroke and its complications, shall be 
service connected if manifest to a degree of disability of 10 
percent or more at any time after discharge or release from 
military service even though there is no record of such disease 
during service, provided the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(c).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2009).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
38 C.F.R. § 3.312(b), (c).

Multiple August 2004 private medical reports stated that 
diagnostic testing of the Veteran's heart demonstrated a 
"critical right internal carotid stenosis."  This finding was 
subsequently confirmed by a magnetic resonance angiography.  As a 
result of these findings, in August 2004, the Veteran underwent a 
right carotid endarterectomy and Hemashield patch.  The 
post-operative diagnosis was symptomatic right internal carotid 
stenosis.

A December 2004 VA POW Protocol examination report stated that 
the Veteran's heart was positive for chronic atrial fibrillation.  
On physical examination, the Veteran's heart had an irregular 
rhythm, without murmurs or gallops.  The diagnoses included 
atrial fibrillation and status post right carotid endarterectomy.  
The examiner opined that the Veteran "certainly has atrial 
fibrillation which could be caused by ischemic heart disease."  
The examiner stated that evidence of coronary artery disease 
could not be documented because the Veteran declined to undergo a 
stress test.  The conclusion was that "[b]ased on the 
information we have at this time, the only thing we can say about 
the [Veteran's] cardiac status is that he certainly has atrial 
fibrillation, but at this time cannot connect the atrial 
fibrillation to his time of imprisonment."

The Veteran died on June [redacted], 2005 at the age of 83.  The 
certificate of death reported the immediate cause of death as 
cardiopulmonary failure with the underlying cause of death as 
brain metastases.

The medical evidence of record shows that a disability which is 
presumed to have been incurred in military service contributed 
substantially or materially to cause the Veteran's death.  The 
evidence of record clearly demonstrates that the Veteran was a 
POW for approximately 12 months during World War 2.  As a result, 
the disabilities listed under 38 C.F.R. § 3.309(c) are presumed 
to have been incurred during active military service if they 
manifested to a degree of disability of 10 percent or more at any 
time after the Veteran's discharge or release from military 
service even though there is no record of such disease during 
service.  38 C.F.R. § 3.309(c).  These presumptive disabilities 
include atherosclerotic heart disease, hypertensive vascular 
disease, hypertensive heart disease, and all complications 
related to those disabilities, including myocardial infarction, 
congestive heart failure, arrhythmia, as well as strokes and 
complications from strokes.  Id.

In this regard, the medical evidence of record clearly 
demonstrates that the Veteran had a heart disorder prior to his 
death.  This disorder was variously diagnosed as symptomatic 
right internal carotid stenosis and atrial fibrillation.  While 
it is unclear whether these diagnoses correspond to 
atherosclerotic heart disease, hypertensive vascular disease, or 
hypertensive heart disease, the medical evidence of record also 
clearly states that the Veteran's heart disorder caused an 
irregular rhythm.  As such, the medical evidence of record shows 
that the Veteran experienced arrhythmia prior to his death.  
Furthermore, the medical evidence of record shows that the 
Veteran's heart disorder was sufficiently symptomatic to require 
an operation in August 2004.  As such, the medical evidence of 
record shows that the Veteran's heart disorder was manifested to 
a degree of disability of 10 percent or more after his separation 
from military service.  See 38 C.F.R. § 4.104 (2009).  As 
arrhythmia is one of the listed disabilities for which 
presumptive service-connection is warranted under 38 C.F.R. 
§ 3.309(c), the Veteran's heart disorder is presumed to have been 
incurred during active military service unless the presumption is 
rebutted in accordance with the provisions of 38 C.F.R. § 3.307.  
Id.

To rebut presumptive service-connection under 38 C.F.R. 
§ 3.307(d), the competent evidence of record must demonstrate, in 
sound medical reasoning and in the consideration of all evidence 
of record, that the disability was not incurred in service.  In 
this case, the Board finds that no such evidence exists.  While 
the December 2004 VA POW Protocol examination report stated that 
the Veteran's atrial fibrillation could not be connected to his 
time as a POW, the basis of the finding was that there was 
insufficient evidence to make such a judgment.  Therefore, this 
opinion is not sufficient on its own to rebut the presumption of 
service-connection as it is simply an opinion that there was 
insufficient information to relate the Veteran's atrial 
fibrillation to military service, not that there was active 
medical evidence which stated that the Veteran's atrial 
fibrillation was not related to military service.  See Fagan v. 
Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (noting that an 
examiner's statement that he is unable to come to an opinion is 
neither positive or negative evidence in support of service 
connection).  Accordingly, the presumption of service connection 
has not been rebutted by evidence sufficient to demonstrate sound 
medical reasoning that the disability was not incurred in 
service.  As such, the Veteran's heart disorder is presumed to 
have been incurred during active military service as a result of 
his period as a POW.  See 38 C.F.R. § 3.309(c).

In addition, while the certificate of death listed brain 
metastases as the underlying cause of death, such a listing is 
irrelevant with respect to this claim, as service-connection for 
the cause of the Veteran's death requires only that any principal 
or contributory cause of death was related to military service.  
It is not necessary to show that all principal or contributory 
causes of death were related to military service.  See 38 C.F.R. 
§ 3.312(b), (c).

As presumptive service connection is warranted for the Veteran's 
heart disorder, and the immediate cause of death was listed as 
cardiopulmonary failure, applying the doctrine of reasonable 
doubt, the Board finds that a disability presumed to have been 
incurred in or aggravated by military service contributed 
substantially or materially to cause the Veteran's death.  As 
such, service connection for the cause of the Veteran's death is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the 
Veteran was in receipt of, or entitled to receive, compensation 
at the time of death for a service-connected disability that had 
been totally disabling for a specified period of time.  DIC 
benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 
would be paid "in the same manner as if the Veteran's death were 
service connected."  38 U.S.C.A. § 1318(a); 38 C.F.R. § 3.22.  
The Board's grant of service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A, § 1310 
already recognizes that the death of the Veteran is from a 
service-connected disability.

Due to the above Board decision granting service connection for 
the cause of the Veteran's death under 38 U.S.C.A. § 1310, any 
claim of entitlement to DIC under 38 U.S.C. § 1318 would be 
rendered moot.  This is because DIC benefits granted to a 
surviving spouse under 38 U.S.C.A. § 1318 would be paid "in the 
same manner as if the Veteran's death were service connected," 
whereas the Board's grant of service connection for the cause of 
the Veteran's death under the provisions of 38 U.S.C.A § 1310 
already recognizes that the death of the Veteran is from a 
service-connected disability.  The United States Court of Appeals 
for Veterans Claims has indicated that, only if an appellant's 
claim for service connection for the cause of the Veteran's death 
is denied under 38 U.S.C.A. § 1310, does VA have to also consider 
an appellant's DIC claim under the provisions of 38 U.S.C. § 
1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  As 
such, the grant of service connection for the cause of the 
Veteran's death under 38 U.S.C. § 1310, renders the claim of 
entitlement to DIC under 38 U.S.C. § 1318 moot, and this claim is 
dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim of entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318 is dismissed as moot.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


